 



Surepure Investment Holding AG

(CH-170.3.031.335-8)

 

Dammstrasse 19

CH-6301 Zug

Switzerland

Tel: +41 41 723-2192

Fax: +41 41 723 2194

 

www.surepure.net

 

22 November 2012

 

Trinity Asset Management (Pty) Ltd

Block F, The Terraces

1 Sliverwood Close

Steenberg Office Park

Cape Town

 

Attention : Mr James Fitzpatrick

 

Subscription Agreement dated 23 July 2012

 

Dear James

 

Reference is made to the Subscription Agreement, dated July 23, 2012 (the
“Subscription Agreement”), between yourselves and SurePure Investment Holding AG
(the “Company”). Capitalised terms used in this letter without definition shall
have the respective meanings given them in the Subscription Agreement.

 

Section 7 of the Subscription Agreement provides in pertinent part that if you
or your Permitted Assignees fail to pay USD1,000,000 for any Share Installment,
then the Company shall have the right to terminate and rescind the Subscription
Agreement on five days’ written notice to you.

The Company has previously given you notice that you have failed to purchase and
otherwise fulfill your obligations with respect to the 1,000,000 Common Shares
to have been purchased on or before October 31, 2012 and has afforded you the
grace period required by Section 4.4.2.

 

The Company hereby terminates the Subscription Agreement, and each and every
right that you and your Permitted Assignees may have under the Subscription
Agreement, including the provisions of Section 8, 9 and 10 of the Subscription
Agreement, but without releasing you from your obligations of confidentiality
under Section 11.1 of the Subscription Agreement and without termination of the
appointment provided by Section 11.11 thereof.

 

[tlogo2.jpg]



 

 

 

 

Further, the Company reserves all rights it may have against you under the
Subscription Agreement or otherwise arising from your failure to perform.

 

By order of the Board

 

  /s/ Stephen Robinson   Stephen Robinson

 

cc: Messrs:

Quinton George

Guy Kebble

John Ramsey

 

 

 

 



 